Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erin Knight on 6/30/22.

The application has been amended as follows: 


IN THE CLAIMS:


21.	(Currently Amended) A method of installing a packer within a pipe, the method comprising:
pumping cleaning fluid in a downhole direction into a pipe segment that is disposed within the pipe and that carries the packer;
extending a plurality of brushes carried on the pipe segment in a radially outward direction from a collapsed configuration to an extended configuration, 
wherein[[:]] the plurality of brushes is spaced axially apart from the packer and positioned along a setting section of the pipe,
wherein, in the collapsed configuration, the plurality of brushes extends radially from the pipe by a first distance and is oriented at an acute angle with respect to the central axis of the pipe,
wherein, in the extended configuration, the plurality of brushes is oriented at an angle of about 90 degrees with respect to a central axis of the pipe; 
flowing the cleaning fluid through lateral openings in the pipe segment adjacent the plurality of brushes in the radially outward direction towards an internal wall surface of the pipe;
cleaning the internal wall surface of the pipe with the plurality of brushes and with the cleaning fluid; 
aligning the packer axially with the setting section of the pipe; and
securing the packer to the pipe along the setting section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674